   Case 1:18-cv-00174-LO-TCB Document 117 Filed 07/02/19 Page 1 of 2 PageID# 1324


                               UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA


WENGUI GUO,
                                         Plaintiff(s),
                    v.
                                                                    JURY TRIAL
YELIANG XIA.                                                      Case No. 1:18CV174
                                         Defendant(s)
                                         .


HONORABLE LIAM O’GRADY presiding                                    Court Reporter:    N. Linnell
Deputy Clerk: Amanda                                                  Court Time:      9:07 – 9:30
Proceeding Held: July 2, 2019                                                          9:48 – 10:41
                                                                                       11:04 – 11:18
                                                                                       11:34 – 12:04
                                                                                       12:20 – 12:41
                                                                                       3:03 – 3:06
                                                                                       4:52 – 5:04
                                                                Total Time in Court    2 hr. 36 min.
Appearances:

    Plaintiff(s):        John David Morrissy

    Defendant(s): Harry Dennis, Ning Ye


Day 2
9:07 a.m. – Court resumes.
9:08 a.m. – Court and counsel discuss jury instructions.
9:17 a.m. – Mr. Morrissy renews motion that defendant’s witness Baosheng Guo not be able to testify.
    - Court denies motion.
9:30 a.m. – Court recesses.
9:48 a.m. – Court resumes. Court and counsel continue to discuss whether Baosheng Guo will be able to
testify.
9:54 a.m. – Jury returns to the courtroom.
9:55 a.m. – Mr. Morrissy begins cross-exam of witness/Defendant Yeliang Xia. Witness previously
sworn.
10:32 a.m. – Mr. Dennis begins re-direct exam.
10:40 a.m. – Witness excused.
10:41 a.m. – Jury excused.
10:41 a.m. – Court recesses.
11:04 a.m. – Court resumes. Court and counsel discuss whether defense’s last witness will testify.
    - Court excludes Baosheng Guo’s testimony.
11:07 a.m. – Defense concludes case.
   Case 1:18-cv-00174-LO-TCB Document 117 Filed 07/02/19 Page 2 of 2 PageID# 1325


11:10 a.m. – Jury returns to the courtroom.
11:11 a.m. – Mr. Morrissy recalls Plaintiff Wengui Guo. Plaintiff previously sworn. Begin rebuttal,
direct-exam.
11:12 a.m. – Witness excused.
11:12 a.m. – Evidence concluded at this time.
11:13 a.m. – Jury excused.
11:13 a.m. – Mr. Morrissy orally moves for motion of dismissal.
    - Court denies motion.
11:18 a.m. – Court recesses.
11:34 p.m. – Court resumes.
11:36 a.m. – Court reads jury instructions.
12:04 p.m. – Court recesses.
12:20 p.m. – Court resumes.
12:21 p.m. – Jury returns to the courtroom. Mr. Morrissy presents closing statement.
12:29 p.m. – Mr. Dennis presents closing statement.
12:37 p.m. – Mr. Morrissy presents rebuttal statement.
12:40 p.m. – Jury excused.
12:41 p.m. – Court recesses.
3:03 p.m. – Court resumes. Court and counsel first discuss Mr. Ye’s letter of resignation.
3:04 p.m. – Court and counsel discuss jury’s first question.
3:06 p.m. – Court recesses.
4:52 p.m. – Court resumes.
4:53 p.m. – Jury returns to the courtroom.
4:55 p.m. – Jury verdict returned and read.
4:58 p.m. – Jury excused.
    - Court will enter judgment on the verdict pursuant to Rule 58 (after counsel decide what they
        would like to do re: post-trial motions.)
    - Court and counsel discuss the filing of post-trial motions.
5:04 p.m. – Court concludes.
